L. CHARLES WRIGHT, Retired Appellate Judge.
Larry Thompson appeals, pro se, from the denial of a Rule 60(b), Alabama Rules of Civil Procedure, motion.
The record on this appeal is incomplete, and Thompson’s brief is not a paradigm of clarity. For purposes of this appeal, however, we find the following facts to be sufficient.
The parties were divorced in 1981. The mother was awarded custody of the minor child, and the father was ordered to pay child support. In January 1987, by order of the Circuit Court of Morgan County, the father was determined to be in contempt of court for nonpayment of child support, judgment was entered for arrearage and attorney’s fees, visitation was modified, and the father was determined to have abandoned the minor child. Subsequent to this order, the Probate Court of Morgan County terminated the father’s parental rights and granted an adoption petition filed by the mother’s new husband.
On April 15, 1992 the father filed a motion to set aside the January 1987 judgment and to set aside the order of adoption entered by the probate court.
Following a hearing on the motion, the trial court denied the requested relief. The trial court found that the Rule 60(b) motion was untimely filed “since more than three years have passed since the original decree,” and that it did not have the jurisdiction to entertain the appeal of the probate court’s order of adoption pursuant to § 12-3-10, Code 1975.
A strong presumption of correctness attaches to a trial court’s ruling on a Rule 60(b), A.R.Civ.P., motion. Wilson v. Cox, 589 So.2d 723 (Ala.1991). The decision whether to grant such a motion is within the sound discretion of the trial court and will not be reversed on appeal absent an abuse of that discretion. Wilson.
We have carefully reviewed the material presented to us and find no abuse of discretion by the trial court.
*1082The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.